Citation Nr: 1705062	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to disability evaluation higher than 30 percent for left vagal nerve injury, with gastroparesis, esophageal, stomach and small bowel dysfunction, gastroesophageal reflux disease and functional gastrointestinal disease (stomach conditions).

2.  Entitlement to higher disability evaluation for post-traumatic stress disorder (PTSD) with secondary dysthymia, evaluated as 10 percent disabling until April 16, 2013 when a 70 percent evaluation is assigned.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepfather


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Portland, Oregon.  

In September 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran has not worked full time since 2002.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page. 


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's left vagal nerve injury, with stomach conditions has at times shown symptom combinations productive of severe impairment of health.  
2.  Prior to April 16, 2013 the Veteran's PTSD has shown a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work and efficiency and intermittent periods of inability to perform occupational tasks.

3.  After April 16, 2013 the Veteran's PTSD has shown a disability picture that approximates that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The probative evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no higher, for left vagal nerve injury, with stomach conditions have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, 4.114, Diagnostic Code 8210, 7346 (2016).

2.  Prior to April 16, 2013 the criteria for an initial rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  After April 16, 2013 the criteria for an initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by letters sent in August 2010 and September 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran's claims for an initial rating in excess of 30 percent for left vagal nerve injury, with stomach conditions, and PTSD with an initial rating in excess of 10 percent until April 16, 2013 when a 70 percent evaluation was assigned, arise from his disagreement with the initial evaluations that were assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examinations in connection with his service connections claims in June 2011 with an addendum opinion provided in September 2011, April 2013, and February 2016.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Left Vagal Nerve Injury with Stomach Conditions

In a November 2011 rating decision, service connection for left vagal nerve injury, with stomach conditions was granted and a 30 percent rating was assigned effective August 6, 2010, thereafter, the Veteran appealed the assigned initial rating.  As the stomach condition includes a number of symptoms, it is rated under the diagnostic code for a hiatal hernia based on similarity of symptoms.  In this regard, 38 C.F.R. § 4.20 (2016) allows for analogous ratings of an "unlisted condition" under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous.  

The Veteran's service-connected nerve injury and stomach condition has been rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346, which provides:

A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

As previously noted, the Veteran's service-connected nerve injury and stomach condition has been assigned a 30 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran contends his disability is worse than the currently assigned disability rating.  During a September 2016 Board hearing the Veteran testified that he has received treatment on an ongoing basis for his stomach condition symptoms which included vomiting, passing out, diarrhea, blood in the stool, tarry stools, weight fluctuations, and pain.  The Veteran testified that these symptoms are often brought on by an infection or emotional or mental stress, that he is admitted to the emergency room frequently due to his symptoms, and that he has not worked full time since 2002, has spent 6 to 24 hours in the bathroom due to his condition, with only 4 to 5 hours a day where he could function.   

The record contains a number of written statements submitted to support the Veteran's claim for an increased rating.  In them the Veteran and an employee of the Veteran asserted that his stomach condition symptoms included severe nausea, pain, cramping that resulted in frequent hospitalization, medication, that his stomach condition led the Veteran to retire from full time employment and does not allow him to work on a reliable basis, and that his physical and psychological symptoms are too severe to allow him to obtain and maintain full time employment.  The Veteran submitted a typed record that documented his pain, sleep impairment and black stools for the period January 2013 to March 2013.  The Veteran asserted that the frequency of his emergency room treatment is evidence of the severity of his stomach condition and that the symptoms have resulted in a severe impairment of his health.

The Veteran has received treatment through the Portland VA Healthcare System throughout the appeal period.  The Veteran's VA treatment provider has reported symptoms of abdominal pain, vomiting yellow-green fluid and vomiting with blood, dehydration, diarrhea, nausea, sleep impairment, insomnia, heartburn, constipation, poor appetite, weight fluctuation, headaches, excessive flatus, extreme fatigue, and sweating.  The diagnoses reported during treatment included gastroparesis, and cyclical vomiting.

The Veteran has undergone private treatment, including emergency room admittance, during the appeal period and his private physicians have reported that the Veteran experienced abdominal pain, nausea, vomiting and blood in vomit, dehydration, pain, white thick foam from mouth, cramping, diarrhea, constipation, and night sweats.  The diagnoses reported during treatment included gastroparesis, abdominal pain, vomiting, and nausea.

During a June 2011 VA examination the examiner reviewed the Veteran's medical history and reported that the Veteran's stomach symptoms bothered him more in the morning, that his sleep is regularly interrupted, that the Veteran turns down work two to three times a week due to his stomach complaints, and that the symptoms had a significant effect on his usual occupation and would result in increased absenteeism.  The examiner reported that the Veteran experienced partial paralysis of the left vagal nerve and that the Veteran's stomach symptoms included nausea, vomiting, diarrhea, belching, weight loss, and abdominal pain.  The examiner opined that his stomach condition is at least as likely due to the left vagal nerve damage that resulted from a 2001 suicide attempt.  The VA examiner diagnosed self-inflicted knife wound with resultant left vagal nerve damage, esophageal stomach, and small bowel dysfunction due to underlying slow transit time (included gastroparesis), GERD, and functional gastrointestinal (GI) disease including vomiting and diarrhea.

During an April 2013 VA examination the examiner reviewed the Veteran's medical history and noted that the Veteran reported that he was too sick to work for 33 days since the start of the year, that he averaged nausea for 3 to 6 hours a day, but sometimes for 12 hours a day, and that he reported black stools.  The Veteran reported to the examiner that two-thirds of his days his symptoms limited his ability to work morning hours and decreased his stamina, that his symptoms would make it difficult to write the technical documents required by his job, and that 30 percent of his days he would be completely unable to work due to the severity of his symptoms.  The VA examiner reported that the Veteran experienced severe gastrointestinal symptoms, abdominal pain, nausea, and vomiting.  The examiner opined that the Veteran experienced difficulty concentrating due to pain, nausea, vomiting and decreased stamina due to vomiting, that the Veteran's employment in physical and sedentary work would be limited, but that employment in a loosely supervised situation with little public interaction with bathroom accommodation was feasible.  

The VA examiner reported that the Veteran experienced left vagal nerve injury with incomplete, moderate paralysis, but no disability from the nerve laceration itself, and that cranial nerve conditions impacted the Veteran's ability to work due to stomach issues as residuals of laceration to the cranial nerve.  The VA examiner diagnosed left vagal nerve injury with at least as likely as secondary gastroparesis with intermittent nausea, vomiting and GERD, and scar tenderness.  

The Veteran underwent a VA examination in February 2016, there the VA examiner reported that the Veteran does not work, that he was last employed as an engineering consultant for 15 days last year.  The examiner reported that the Veteran's symptoms included reflux, pain, nausea, constipation, diarrhea, and vomiting.  The examiner reported that the esophageal conditions do not impact the Veteran's ability to work, and that the GERD itself would not be expected to impact functional, or occupational abilities.  The examiner anticipated increased absenteeism due to chronic, daily GI complaints with nausea, that flexible work would not be precluded, and that there was likely a functional GI element to his presentation due to PTSD.  The VA examiner diagnosed GERD like symptoms and noted a 2001 diagnosis for gastroparesis.
The Board finds a disability rating of 60 percent, the highest scheduler evaluation allowed under this rating, is warranted under Diagnostic Code 7346.  The record reveals that despite no material weight loss, the combination of the Veteran's symptoms that included pain, vomiting with blood, and nausea, and resulted in frequent hospitalization is productive of severe impairment of health.  Notably, the Veteran consistently reported stomach symptoms that required hospitalization, the April 2013 VA examiner reported severe gastrointestinal symptoms that would lead to difficulty concentrating on work, and the February 2016 VA examiner reported that the Veteran did not work and opined that the Veteran would experience increased absenteeism due to chronic, daily GI complaints with nausea.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a 60 percent disability rating is warranted for the period on appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Additionally, in determining the appropriate disability ratings, the Board has considered the United States Court of Appeals for Veterans Claims' (Court) holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.   See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria listed under Diagnostic Code 7346 fails to contemplate the effects of medication on the Veteran's stomach problems, such that the Board has considered the severity of the Veteran's symptoms without medication.

Finally, the Board has also considered whether an additional or higher rating is warranted under another Diagnostic Code, particularly with respect to the Veteran's stomach symptoms.  In that regard, the Board notes that under 38 C.F.R. § 4.114, "[r]atings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other."  Rather, a single evaluation should be assigned under the Diagnostic Code which best reflects the predominant disability picture, and elevation to the next higher evaluation may be allowed where warranted by the severity of the overall disability.  Id.  Here, the predominant disability picture is covered by the currently-assigned Diagnostic Code, as the Veteran's symptoms are primarily those addressed in Diagnostic Code 7346.  

With regard to the Veteran's left vagal nerve injury, in order to merit a disability rating higher than 0 percent for the period on appeal, under the applicable Diagnostic Code for vagal nerve injury, the evidence would need to demonstrate incomplete, moderate paralysis, dependent upon extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach, and heart, and the April 2013 VA examiner reported no disability from the nerve laceration itself, only due to stomach issues as a residual of the nerve laceration.  38 U.S.C.A. § 4.124a, Diagnostic Code 8210.  Thus, even assuming it would not result in an impermissible pyramiding of ratings, a separate compensable rating is not warranted under Diagnostic Code 8210.  Id.; 38 C.F.R. § 4.14 (2016).  

PTSD 

In a November 2011 rating decision, service connection for PTSD was granted and a 10 percent rating was assigned effective September 8, 2010.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected PTSD with dysthymia. 

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, 8 Vet. App. at 240.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

As previously noted, the Veteran's service-connected PTSD has been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 8, 2010, 70 percent effective April 16, 2013.  The Veteran contends he should receive the maximum disability rating.  During a September 2016 Board hearing the Veteran testified that if he had been diagnosed with bipolar disorder, which was aggravated by his PTSD, the entire range of symptoms should have been considered in the initial evaluation and assigned a rating greater than 10 percent.  The Veteran further testified that his condition has been the same since 2001, when the suicide attempt occurred, that he has seen a therapist weekly for the last six months, and that he cannot take his PTSD medication because he is allergic.

A. Prior to April 16, 2013

In an October 2010 statement the Veteran asserted that he experienced behavioral changes such as sudden requests for a change in occupational series or duty assignment, changes in performance and performance evaluations, episodes of depression, panic attacks, or anxiety without an identifiable cause, unexplained economic or social behavioral changes, and a breakup of a primary relationship.

During a December 2010 private mental health examination the Veteran's private physician reported that the Veteran experienced depression, anxiety, anger, sleep impairment, hypervigilance related to multiple traumatic events, rumination, racing thoughts, mood swings, mania, and impulsivity.  The physician reported that the Veteran's symptoms are longstanding and cause impairment in social, occupational, and family functioning.  The Veteran reported that he started his own business in 2005 and had been self-employed for five years.  The private physician diagnosed the Veteran with PTSD, cannabis dependence, polysubstance dependence, rule out bipolar disorder, and history of psychotic disorder related to a March 2001 self-inflicted stabbing.  The physician assigned a GAF score of 45.  

In a June 2011 VA mental health examination the examiner reviewed the Veteran's medical history and opined that it was at least as likely as not that the Veteran's mild PTSD was related to his fear of hostile military or terrorist activity.  The VA examiner opined that the Veteran's bipolar disorder was exacerbated by his substance abuse, that the cause of the bipolar disorder could not be resolved without speculation, and that the Veteran's bipolar disorder had caused his March 2001 suicide attempt.  The VA examiner diagnosed the Veteran with bipolar disorder, mild PTSD, and polysubstance dependence in partial sustained remission by the Veteran's report.  The examiner assigned a GAF score of 58, with a GAF of 68 related to PTSD.  The examiner opined that the Veteran's PTSD does not cause any occupational impairment, but that it does cause mild social impairment due to irritability, and that the Veteran's PTSD symptoms decrease work efficiency only during periods of significant stress.  In a September 2011 VA addendum opinion the June 2011 VA examiner opined that the Veteran's PTSD did not require ongoing treatment, and that his PTSD likely aggravated his bipolar disorder.

In a December 2011 private treatment report the private physician reported that the Veteran experienced flat affect, depression, and anxiety.  

In a series of statements submitted from October 2012 to March 2013 the Veteran asserted that he experienced sleep impairment, forgetting names, and that he worked less than one day a week due to his anxiety and stress, that he had missed work for extended periods of time due to his symptoms, that his anxiety medication impacted his ability to work to such a degree that he was unable to work for days after being medicated.  In a March 2013 Buddy Statement an individual employed by the Veteran asserted that he also suffered from insomnia, aggression, impulsiveness, social isolation, and feeling overwhelmed, and that the Veteran's symptoms impact his ability to work.  

With regard to occupational impairment during this time period, the record reveals that the Veteran has reported sudden requests for a change in occupational series or duty assignment, changes in performance and performance evaluations, and that he missed work for extended periods of time.

With regard to symptoms resulting in impairment during this time period, the record reveals that the Veteran reported depression, anxiety, anger, sleep impairment, hypervigilance related to multiple traumatic events, rumination, racing thoughts, mood swings, mania, aggression, and impulsivity.  

Based on the foregoing, the Board finds that the Veteran's disability picture during this time period more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 30 percent is warranted.  Id.  The Board finds that the Veteran's psychiatric symptoms were not productive of occupational and social impairment with reduced reliability and productivity.  The Board finds the combination of the Veteran's symptoms reported by the Veteran in October 2010 and by the private physician in December 2010, which included depression, anxiety and sleep impairment, and the June 2011 VA examiner's rationale that the Veteran's PTSD does not cause any occupational impairment, only social impairment due to irritability, to be of more probative value than the private physician's assigned GAF score of 45.  The Board also recognizes the finding of a flat affect in December 2011.  While flattened affect is listed as a demonstrative symptom of a 50 percent rating, here, this finding alone does not indicate that a higher rating is warranted.  Instead, the overall impairment as relayed by medical clinicians and the Veteran more nearly approximates a disability picture commensurate with a 30 percent rating as discussed above.  

B. After April 16, 2013 

During an April 2013 VA examination the VA examiner reviewed the Veteran's social and medical history and reported that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships.  The VA examiner reported that the Veteran's PTSD severely affected his ability to work in his current business, that the Veteran needed to work in his own business but was unable to work more than seven hours a day, three days per week, that the Veteran had mistrust, anger, aggression, significant anxiety, and difficulty with deadlines, and that if he attempted another type of work these problems with trust, anger and anxiety would follow him.  The VA examiner diagnosed PTSD and dysthymia, with a GAF score of 45.  The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas. 

In February 2016 the Veteran underwent a VA mental health examination where the VA examiner reviewed the Veteran's recent history and reported that the Veteran asserted he had been self-employed as a steel inspector for two months in the previous year and that he had difficulty maintaining his daily routine.  The examiner reported the Veteran's symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, anhedonia, hopelessness, poor ability to focus, and social isolation.  The examiner diagnosed PTSD with depression, alcohol use disorder, and mixed personality disorder.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD with depression, and that if multiple psychiatric/chemical dependency issues are considered the level of impairment was characterized as deficiencies in most areas.

The Veteran has received psychiatric treatment through the Portland VA Healthcare System beginning in May 2016.  The Veteran's VA treatment providers reported that the Veteran experienced anxiety, depression, racing thoughts, insomnia, irritable mood, difficult interpersonal relations, and anger.

With regard to occupational impairment during this time period, the record reveals that the Veteran has reported difficulty in establishing and maintaining effective work relationships, difficulty with deadlines, and difficulty in adapting to stressful circumstances, and an examiner found that if multiple psychiatric/chemical dependency issues are considered the level of impairment was characterized as deficiencies in most areas.

With regard to social impairment during this time period, the record reveals that the Veteran reported social isolation, difficulty in establishing and maintaining effective social relationships, and an inability to establish and maintain effective relationships.

Based on the foregoing, the Board finds that the Veteran's disability picture more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is warranted.  Id.  The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment for any distinct period on appeal, as the record shows that during this time period the Veteran was able to maintain some social and family relationships, and he continues in his current employment despite symptoms.  Thus, a 100 percent schedular rating is not warranted.  See id.; see also Fenderson, 12 Vet. App. at 127.

The Board notes that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment are also not present.  At the June 2011 examination, thought process was logical and goal directed and speech was clear in articulation; there were no signs of hallucinations, delusions, or preoccupations.  At the April 2013 examination, no speech deficiencies, impairment in thought process, or inappropriate behavior were noted.  The Veteran has denied suicidal and homicidal ideation during the appeal period which is strong evidence against a finding that he is a persistent danger of hurting herself or others.  The Veteran's appearance at his examinations and during treatment suggests that he does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has routinely been described as oriented to time and place.  While the Veteran has some memory loss, such has been described as mild and does not rise to the level of memory loss for names of close relatives, own occupation, or own name.  At the February 2016 examination, none of the symptoms demonstrative of a 100 percent rating were noted.  All three examiners indicated a degree of impairment less than total was present due to PTSD with dysthymia.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD a rating in excess of 70 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  See 38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's stomach condition involves a number of symptoms, the majority of which are specifically covered by the currently-assigned Diagnostic Code.  Additionally, as noted above, 38 C.F.R. § 4.114 specifically provides that gastrointestinal disabilities of this nature should be rated according to which Diagnostic Code best fits the Veteran's disability picture, and allows for a higher disability rating if the Veteran's overall level of disability so warrants.  The Veteran's service-connected PTSD with dysthymia is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  As determined above, the Veteran's PTSD also involves a number of symptoms.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds, with respect to both disabilities, that the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

TDIU

As previously noted, a claim for entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19 (2016).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD with dysthymia, rated as 30 and 70 percent disabling during different periods, and for left vagal nerve injury, with stomach conditions, rated as 60 percent disabling.  Thus, the minimum schedular criteria for TDIU have been met.

The evidence of record demonstrates that the highest level of education attained by the Veteran is a GED, and he has experience working as an inspector for various testing and inspecting agencies, working on his family horse ranch, working as a licensed educator, and he started his own business in 2005 consulting for metals, steel, and welding, but that he has not worked full time since 2002 due to his service-connected disability symptoms.  Subsequent attempts to find full-time work were unsuccessful.  

As reported above, the Veteran's PTSD symptoms have resulted in hypervigilance, irritability, anger, rumination, racing thoughts, mood swings, mania, sleep impairment, and impulsivity.  Stomach condition symptoms have resulted in abdominal pain, vomiting, and nausea.  The April 2013 VA mental health examiner opined that with respect to his psychiatric conditions, the Veteran's anxiety limited work to seven hours a day, three days a week, deadlines would be difficult to meet, and his aggressive behavior negatively impacted customers.  As a result of his stomach conditions the April 2013 VA cranial nerve and duodenum examiner opined that the Veteran would have difficulty concentrating and decreased stamina from his symptoms, that employment in physical and sedentary work would be limited, and employment in loosely supervised work with little interaction and bathroom accommodations was feasible.

The February 2016 VA mental health examiner reported that regarding his psychiatric conditions, decreased productivity at work would occur, but that because he is self-employed he could accept consulting assignments on a flexible basis if his physical symptoms do not interfere with work requirements.  The February 2016 GI and esophageal VA examiner opined that increased absenteeism would occur due to the Veteran's chronic, daily GI complaints, but flexible, loosely supervised, telecommute work would be possible. 

Although VA examiners opined that the Veteran's PTSD and stomach condition symptoms did not prevent him from securing and maintaining gainful employment, the Board assigns greater probative value to the VA and private treatment records that document the severity of the Veteran's symptoms during the period on appeal.  Moreover, throughout the appeal period the Veteran has reported he regularly spends hours a day in the bathroom due to his stomach conditions, and he cannot concentrate with work due to his nausea, vomiting, and pain.  The record reveals that multiple times a month his stomach problems require hospitalization, and he can work at most 7 hours a day, three days a week due to his PTSD symptoms.  He reported his psychiatric symptoms aggravate his stomach conditions as mental stress often results in his stomach symptoms.  As such, the Board finds that the probative evidence of record establishes that the Veteran's service-connected disabilities, collectively, would prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that TDIU is warranted.  See Gilbert, 1 Vet. App. at 54.










      (CONTINUED ON NEXT PAGE)
ORDER

A rating of 60 percent for left vagal nerve injury, with stomach conditions is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating of 30 percent prior to April 16, 2013 for PTSD with dysthymia is granted subject to the laws and regulations governing the payment of monetary benefits; and a rating in excess of 70 percent after April 16, 2013 for PTSD with dysthymia is denied. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


